Citation Nr: 1503072	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  11-24 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for congestive heart failure and coronary artery disease, to include as due to herbicide exposure.

2.  Entitlement to service connection for hypertension, to include as secondary to congestive heart failure and coronary artery disease.
 
3.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to congestive heart failure and coronary artery disease.
 
4.  Entitlement to service connection for bilateral carpal tunnel syndrome.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for adjustment disorder including memory loss, to include as secondary to congestive heart failure and coronary artery disease.  

8.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with major depressive disorder. 
 

REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2010 and May 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran provided testimony at Decision Review Officer (DRO) hearings in June 2013 and May 2014.  A videoconference hearing was held before the undersigned in November 2014.  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders were reviewed.  

The issues of service connection for bilateral carpal tunnel syndrome, congestive heart failure and coronary artery disease, adjustment disorder, hypertension, and peripheral neuropathy of the bilateral lower extremities and an increased rating for PTSD with major depressive disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In November 2010, the RO denied service connection for congestive heart failure and coronary artery disease.  The Veteran did not appeal this decision and new and material evidence was not submitted within the one year appeal period.  

2.  Evidence associated with the record since the final November 2010 decision relates to an unestablished fact and raises a reasonable possibility of substantiating a claim of entitlement to service connection for congestive heart failure and coronary artery disease.  

3.  Resolving reasonable doubt in the Veteran's favor, his bilateral hearing loss and tinnitus are related to in-service noise exposure.  


CONCLUSIONS OF LAW

1.  The November 2010 rating decision is final; new and material evidence has been submitted to reopen the claim of entitlement to service connection for congestive heart failure and coronary artery disease.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2014).  

2.  Bilateral hearing loss was incurred during active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).

3.  Tinnitus was incurred during active service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.385.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In light of the favorable decisions to reopen the claim for service connection for congestive heart failure and coronary artery disease, and to grant service connection for bilateral hearing loss and tinnitus, a detailed discussion as to how VA satisfied its duties to notify and to assist as concerns those issues is not required.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

Analysis

New and material evidence

In November 2010, the RO denied service connection for congestive heart failure and coronary artery disease, essentially based on findings that there was no evidence of Agent Orange exposure and no relationship between the current heart condition and military service.  The Veteran did not appeal the decision and new and material evidence was not submitted within the one year appeal period.  Thus, the decision is final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103.  

The evidence received since the November 2010 decision includes evidence that is both new and material to the claim.  See 38 C.F.R. § 3.156.  For example, in various statements and testimony, the Veteran provided additional information regarding claimed exposure to Agent Orange.  He reported that he was stationed at U-Tapao, Thailand and that his duties brought him in close proximity with the perimeter where herbicides were used.  At the time of the previous denial, the Veteran had reported exposure in Guam and in Thailand while working on jets that had been in-country.  This new evidence addresses one of the reasons for the previous denial; that is, no evidence of in-service Agent Orange exposure.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board further notes that the threshold for reopening a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Accordingly, the claim is reopened.  As discussed below, additional development is needed prior to consideration on the merits.  

Service connection for bilateral hearing loss and tinnitus

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

In order to establish service connection or service-connected aggravation for a present disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Service connection for certain specified chronic diseases, such as bilateral hearing loss, may be established on a presumptive basis by showing that such disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).

Initially, the Board concedes evidence of current disability.  Medical records show a bilateral hearing loss disability for VA purposes, see 38 C.F.R. § 3.385, as well as tinnitus.  

In considering whether there was in-service incurrence, the Board notes that service records are negative for complaints of hearing loss or tinnitus and the Veteran's hearing was within normal limits at separation.  There is no evidence of hearing loss manifested to a compensable degree within one year following discharge from service.  

The Veteran, however, reported noise exposure during service due to working with jet engines and he is competent to describe such exposure.  See Charles v. Principi, 16 Vet. App. 370 (2002) (appellant competent to testify regarding symptoms capable of lay observation).  On review, the Veteran's statements are consistent with the circumstances of his service.  That is, service records show that he was a jet engine mechanic and was exposed to jet engine noise while working on the flight line.  Accordingly, the Board finds evidence of acoustic trauma.   

Regarding whether there is a relationship between current disability and in-service noise exposure, the record contains competing opinions.  In September 2010, a VA examiner opined that it was not likely the current hearing loss and tinnitus were from military noise exposure.  The examiner further stated that additional noise exposure, aging, and health conditions since military separation were likely contributing factors.  

The Veteran submitted medical opinions in support of his claim.  A September 2012 statement from a private nurse practitioner indicates that based on her review of available medical records and clinical notes and examination, she considered it "as likely as not that his hearing loss and tinnitus is due largely, if not entirely to his active duty in the Air Force from December of 1966 to December of 1970 where he was exposed to excessive noise as a jet engine mechanic."  A very similar statement was submitted by a VA physician in November 2013.  

At the videoconference hearing, the representative argued that greater weight should have been given to the private opinion than to the VA opinion.  On review, the referenced opinions contain sufficient rationale and the Board finds no reason to favor one over the other.  Thus, resolving reasonable doubt in the Veteran's favor, his bilateral hearing loss and tinnitus are related to in-service noise exposure and service connection is warranted.  See 38 C.F.R. § 3.102.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for congestive heart failure and coronary artery disease is reopened.  

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.  


REMAND

As to all issues remanded, updated VA medical records should be obtained.  38 C.F.R. § 3.159(c)(2).  

Service connection for bilateral carpal tunnel syndrome

The Veteran contends that he has bilateral carpal tunnel syndrome related to his duties as a jet engine mechanic.  At the June 2013 DRO hearing, the Veteran testified that he worked as an aircraft mechanic in the service which involved repetitive motion for 12 hours a day for 4 years.  After service he worked in a parts department and later worked as a mechanic again.  He argued that his post-service employment aggravated what initially started in service.  He further testified that he has not had diagnostic testing or surgery but was told by a doctor that he had carpal tunnel syndrome.

The November 2010 rating decision indicates that VA outpatient records show the Veteran underwent testing in May 2009 and was found to have carpal tunnel syndrome on the right.  On review, the Board is unable to locate this record.  Regardless, the Veteran is competent to report hand pain and other symptoms of carpal tunnel syndrome.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Considering the Veteran's in-service duties as well as his contentions, the Board finds the requirements for a VA examination are met.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Service connection for congestive heart failure and coronary artery disease

The Veteran contends that he was exposed to Agent Orange during service and that his current congestive heart failure and coronary artery disease are presumptively related to such exposure.  See 38 C.F.R. §§ 3.307, 3.309(e).  In pertinent part, the Veteran reported that he was exposed to Agent Orange at the Royal Thai Air Force Base at U-Tapao, Thailand.  In statements and testimony, the Veteran reported that his duties as a jet mechanic put him in close proximity to the air base perimeter where defoliants were used.  

On review, complete service personnel records were not requested.  In an effort to determine whether the Veteran served near the air base perimeter as contended, the Board finds that these records should be obtained.  See M21-1MR IV.ii.2.C.10.q, Herbicide Exposure in Thailand During the Vietnam Era.  

Service connection for adjustment disorder, hypertension, and peripheral neuropathy of the bilateral lower extremities

The Veteran contends that the above-listed disorders are secondary to his congestive heart failure and coronary artery disease.  As set forth, the issue of service connection for congestive heart failure and coronary artery disease is remanded herein.  The issues claimed as secondary must be deferred pending development on the underlying claim.  

Increased rating for PTSD with major depressive disorder

In May 2013, the RO denied a rating in excess of 50 percent for PTSD with major depressive disorder as well as other claims.  Later that month the Veteran submitted a notice of disagreement "on those issues denied" by the May 2013 rating decision.  As no statement of the case has been furnished regarding this issue it must be remanded.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue a statement of the case addressing the claim for a rating in excess of 50 percent for PTSD with major depressive disorder.  If, and only if, the appellant completes his appeal by filing a timely substantive appeal on this issue should it be returned to the Board.  38 U.S.C.A. § 7104 (West 2014).  

2.  The AOJ should request relevant records from the VA Medical Center in Omaha, Nebraska for the period from August 2014 to the present.  

3.  The AOJ should obtain any VA records dated in May 2009 showing that the Veteran underwent diagnostic testing for carpal tunnel syndrome.   

4.  The AOJ should request the Veteran's complete service personnel records.  If review of the complete service personnel records suggests the need for further development as concerns the claimed Agent Orange exposure, this should be accomplished.

5.  As to all Federal records requested herein, the AOJ should follow the procedures as set forth at 38 C.F.R. § 3.159(c)(2).

6.  The AOJ should schedule the Veteran for a VA peripheral nerves examination to determine the nature and etiology of claimed bilateral carpal tunnel syndrome.  The electronic claims folder must be available for review.    

If the Veteran is diagnosed with carpal tunnel syndrome, the examiner is requested to opine as to whether it is at least as likely as not that the disorder is related to active service or events therein, to include his duties as a jet engine mechanic.  In making this determination, the examiner is requested to consider the significance of the Veteran's post-service employment as well as his diagnosis of multiple sclerosis.  A complete rationale must be provided for any opinion offered.  

7.  Upon completion of the above requested development, the AOJ must readjudicate the appeal issues.  If service connection is established for congestive heart failure and coronary artery disease, the AOJ should consider whether additional development, to include examinations, is needed as to the secondary service connection claims.  If the benefits sought on appeal remain denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


